IN THE COURT OF             APPEALS OF TEXAS



                      No. 04-14-0791 CV                    - ?.          S     ZCA.

                                                                                   JC-T-I
                                                           ;1   "   -1   -T3

                MICHAEL THOMAS PAUL                         ?^—          ^


  GREG ABBOTT ATTORNEY GENERAL FOR THE
                        STATK OF TEXAS



  MOTION TO APPELLA'l'K COURT TO QUASH DEFECTIVE ORDER TSSUED IN
 TRIAL COURTS DFXF.MBER 30'" 2014 ORDER DENYING MOTION TO SET
ASIDE ORDER GRANTING CONTEST TO AFFIDAVIT OF INABILITY TO
  PAY ON APPEAL AND ORDERING MICHAEL T. PAUL TO PAY ALL
                         COSTS OF APPEAL

DUE TO APPELLANT NOT BEING PROPERLY SERVED NOTICE, TRCP 21 AND
THE SUBSEQUENT RE-PETITION THAT WAS DEFECTIVE BEING FILED AFTER
       THE 10 DAYS TO FILE MOTION CONTESTING THIS APPEAL



 TO TI IE HONORABLE COURT OF APPEALS:


 COMHS NOW, Michael Thomas Paul, Appellant in the above

 styled and numbered Appeal, and files this Motion for this court to

 slay their order of dismissal and QLJASH detective December 30th

 ORD1-R DENYING MOT ION TO SET ASIDE ORDKK GRANTING CONTEST

 TO AI-FIDAVITOF INABILITY TO PAY ON APPEAL AND ORDERING


 MICHAELT. PAUL TO PAY ALL COSTS OF APPEAL            . Appellant is not

 one lo mince words with non facts and events occurring that have


 been ;t.) Obstruction of Justice ; b.) Criminal acts by court personnel


 that should be investigated by a grand Jury for collusion and


 conspiracy, that Appellant demands Judicial Notice be taken of.

 Appellant again asserts as in prior petitions that the District Clerks


                                                                               1
office and the Office of the Courts Attorney will stop at no ends to


prevent this appeal from being Justly Adjudicated by the merits

under which have been filed in the trial courts record which sought

an injunction and summary judgment. Appellant assumed this court


to be privy too the filing since there is an entry on the docket in this

appeal which states that the Clerks Record has been filed as of

December 04th, 2014 and checked out the very next day. Strange

that it should be filed and then removed from the court so as to allow

for appellant's appeal being dismissed for no record having been


filed. But the record was filed, see exhibit Al.    Appellant not


having legal background has been diligently searching for Pro-


Bono legal representation and requests this court to immediately


assign court appointed counsel to Appellant so as to assure there


are no more constitutional violations to his rights.     As Appellant


is presumed indigent in this appeal as stated by the Texas Supreme


Court and that supersedes and nullifies any order to pay costs by any

lower court including this court. Monies having to be paid to date

will be sought as damages from the above stated Criminal complaint


as Pain and Suffering for having to try and juggle what bill appellant

can't pay this month because of the blatant extortion of money from

his below average fixed income of only $805per month just so he can


progress his just claim.
WHEREFORE, PREMISES CONSIDERED, Appellant

respectfully request this Court to immediately, without delay, grant

appellant's motion slay order of dismissal and enter an order to quash lower courts

defective carder and grant request for appointed counsel as to allow appellan! to proceed

in this appeal for want of adjudication under both the Texas and United States

Constitution's.

If motion is denied. Appellant will proceed with En Bane filing Due March 16, 2015 and
an; other remedies that may be provided under both Texas and United Suites
Constitution's.



                                              Respectfully submitted,
                                              Michael Thomas Paul
                                              9123Easy Street
                                              San Antonio, Texas 78266
                                              Telephoned 10-294-4533
                                              mtp7389@holmail.com



                                              /s/Michael Thomas Paul

                                              Michael Thomas Paul

                                              Pro-Se Appellant-

                                              litigant
                                CERTIFICATE           OF SERVICE



 I    certify   that     a     true   and correct       copy    of   the   above


instrument       was         served   on    the   following    via   E-Mail and


delivered on the 16Ih of February, 2015.



Scott M Graydon,

Asst. Attorney General
                                             E-MAIL
P.O Box 12548

Austin,TX 78711 -2548




Donna Kay McKinney

Bexar County       District Clerk            E-MAIL to Court Attorney
101   W Nueva,         Suite 217             Hand delivered

Sa n A n ton i o, TX 78205-3411

(210) 335-2113




                                           Michael Thomas Paul

                                           9123Easy Street
                                           San Antonio, Texas 78266

                                           Telephone:   210-294-4533
                                           mtp7389@hotmail.com I
                                           mtp8389@ginail.com




                                           /s/ Michael Thomas Paul
                                           Michael Thomas Paul

                                           Pro-Se Appellant
                                           Litigant